MEMORANDUM **
Olumuyiwa Ola Olabanji appeals from the district court’s second revocation of supervised release and imposition of a 15-month term of imprisonment. Counsel for Olabanji has filed a motion to withdraw as counsel under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a brief stating that she is unable to find any non-frivolous issues for review. No pro se supplemental brief or answering brief has been filed.
Counsel for Olabanji concedes that the appeal is moot because Olabanji has been released from custody. We agree. See Spencer v. Kemna, 523 U.S. 1, 8, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998); see also United States v. Tapia-Marquez, 361 F.3d 535, 538 (9th Cir.2004).
Accordingly, counsel’s motion to withdraw is GRANTED and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *611courts of this circuit except as provided by 9th Cir. R. 36-3.